15 U.S. 161 (1817)
2 Wheat. 161
The FORTUNA  Krause, et al. Claimants.
Supreme Court of United States.
February 15, 1817.
March 17, 1817.
*164 Mr. Gaston, for the appellants and claimants.
Mr. Wirt, contra.
*168 Mr. Justice JOHNSON delivered the opinion of the court, ordering this cause to farther proof, open to both parties.
ORDER.  It is ordered, in this cause, that both *169 parties have liberty to produce farther proof; that all examinations of witnesses be taken under commission according to the rule of this court; that original letters and documents be, in all cases, produced, or a sufficient reason assigned for not producing such originals. And that the captors have leave to inspect letter books and books of account relative to this adventure wherever they require it.